Exhibit 10.30

 

December 16, 2008

 

Mr. Bryan Stockton

 

  Re: Amendment to Employment Letter

 

Dear Bryan:

 

Section 409A of the Internal Revenue Code is a new tax law that governs
“non-qualified deferred compensation arrangements” that could impose an
additional tax and penalties on some of the existing benefits and rights to
which you could become entitled under your August 22, 2000 employment letter
with Mattel, Inc. (the “Company”) unless we amend those entitlements before the
end of 2008. The purpose of this letter is to amend these entitlements to comply
with or be exempt from Section 409A.

 

1. Amendments

 

  A. Six-Month Delay

 

To the extent necessary to avoid the imposition of the additional tax and
penalties under Section 409A, any payment or benefit under your employment
letter that is “non-qualified deferred compensation” subject to Section 409A and
is payable to you by reason of your termination of employment will (a) be made
or provided to you only upon a “separation from service” as defined for purposes
of Section 409A and (b) if you are a “specified employee” (within the meaning of
Section 409A and as determined by the Company), not be made or provided until
the first business day of the seventh month after the date of your separation
from service (or your earlier death). Any payment under your employment letter
shall be treated as a separate payment (and not a series of payments treated as
a single payment) for purposes of Section 409A.

 

  B. Timing of Severance Payments

 

Any cash payments on account of your termination of employment shall be made on
the 55th day following the end of your employment or the first business day
thereafter, provided that you have executed and not revoked the release required
under the terms of your employment letter, and such release becomes irrevocable
within 55 days following your date of termination. The Company will furnish the
form of release to you on or before the date that is two days after your
termination of employment.



--------------------------------------------------------------------------------

  C. Reimbursements

 

To the extent any expense reimbursement or in-kind benefit payable pursuant to
your employment letter is determined to be subject to Section 409A, the amount
of any such expenses eligible for reimbursement or the provision of any in-kind
benefit in one calendar year shall not affect the expenses eligible for
reimbursement or provided as in-kind benefits in any other taxable year (except
under any lifetime limit applicable to expenses for medical care), in no event
shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or in-kind benefit be subject to liquidation or
exchange for another benefit.

 

2. Other Actions

 

It is our intention that the payments and benefits to which you could become
entitled under your employment letter, as amended by this letter, comply with or
be exempt from the requirements of Section 409A. If you or the Company believes,
at any time, that any such benefit or right does not comply with Section 409A,
you or the Company, as applicable, will promptly advise the other party and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it complies (with the most limited possible economic effect on you and
on the Company). The Company shall have no liability to you or otherwise if any
amounts or benefits paid or provided under your employment letter, as amended by
this letter, are subject to the additional tax and penalties under Section 409A.

 

3. General Provisions

 

This letter amends your employment letter with the Company and, except as
specifically amended hereby and as set forth in your letter agreement dated
March 17, 2005, your employment letter is hereby ratified and confirmed in all
respects and remains in full force and effect.

 

Please indicate your agreement with the terms and conditions set forth in this
letter by signing and dating this letter in the space provided below and
returning it to Alan Kaye no later than December 23, 2008.

 

Kind regards,

/s/ ROBERT A. ECKERT

By: Robert A. Eckert

Title: Chairman & CEO

 

Read, agreed, and

accepted December 16, 2008:

By:   /s/ BRYAN C. STOCKTON

 

Print Name:

  Bryan C. Stockton

 

2